                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


ADAM FRANCHI, Individually and On Behalf of All   No.: 3:19-cv-00962
Others Similarly Situated,

               Plaintiff,
                                                  CLASS ACTION
       v.

SMILEDIRECTCLUB, INC., DAVID KATZMAN,
KYLE WAILES, STEVEN KATZMAN, JORDAN
KATZMAN, ALEXANDER FENKELL, RICHARD
SCHNALL, SUSAN GREENSPON RAMMELT, J.P.
MORGAN SECURITIES LLC, CITIGROUP
GLOBAL MARKETS INC., BOFA SECURITIES,
INC., JEFFERIES LLC, UBS SECURITIES LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
GUGGENHEIM SECURITIES, LLC, STIFEL,
NICOLAUS & COMPANY, INCORPORATED,
WILLIAM BLAIR & COMPANY, L.L.C., and LOOP
CAPITAL MARKETS LLC,

               Defendants.




  Case 3:19-cv-01040 Document 51-1 Filed 12/02/19 Page 1 of 5 PageID #: 185
BARRY GINSBERG, individually and on behalf of
all others similarly situated,                  No.: 3:19-cv-01040

                         Plaintiff,

                   v.

SMILEDIRECTCLUB, INC., DAVID KATZMAN,
KYLE WAILES, STEVEN KATZMAN,
ALEXANDER FENKELL, J.P. MORGAN
SECURITIES, INC., CITIGROUP GLOBAL
MARKETS INC., BOFA SECURITIES, INC.,
JEFFERIES LLC, UBS SECURITIES LLC, CREDIT
SUISSE SECURITIES (USA) LLC, and CAMELOT
VENTURE GROUP,

                         Defendants.




                                         2
  Case 3:19-cv-01040 Document 51-1 Filed 12/02/19 Page 2 of 5 PageID #: 186
RICHARD ANDRE, Individually and On Behalf of All Others
Similarly Situated,                                       No.: 3:19-cv-01057

                                Plaintiff,

             v.

SMILEDIRECTCLUB, INC., DAVID KATZMAN, KYLE
WAILES, STEVEN KATZMAN, JORDAN KATZMAN,
ALEXANDER FENKELL, RICHARD SCHNALL, SUSAN
GREENSPON RAMMELT, J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC., BOFA SECURITIES,
INC., JEFFERIES LLC, UBS SECURITIES LLC, CREDIT
SUISSE SECURITIES (USA) LLC, GUGGENHEIM
SECURITIES, LLC, STIFEL, NICOLAUS & COMPANY,
INCORPORATED, WILLIAM BLAIR & COMPANY, L.L.C.,
and LOOP CAPITAL MARKETS LLC,

                                Defendants.




 DECLARATION OF JEREMY A. LIEBERMAN IN SUPPORT OF MOTION OF THE
  SMILEDIRECTCLUB INVESTOR GROUP TO: (1) CONSOLIDATE ACTIONS; (2)
 APPOINT LEAD PLAINTIFF; AND (3) APPROVE LEAD PLAINTIFF’S SELECTION
                            OF COUNSEL




                                             3
  Case 3:19-cv-01040 Document 51-1 Filed 12/02/19 Page 3 of 5 PageID #: 187
I, Jeremy A. Lieberman, hereby declare under penalty of perjury:

         1.    I am a Partner of Pomerantz LLP (“Pomerantz”), counsel for Movants Thomas R.

Derus and Wei Wei (collectively, the “SmileDirectClub Investor Group” or “Movant”) and have

personal knowledge of the facts set forth herein. I make this Declaration in support of the

SmileDirectClub Investor Group’s motion for consolidation of the above-captioned actions (the

“Related Actions”), appointment as Lead Plaintiff, and approval of Lead Plaintiff’s selections of

Pomerantz and The Rosen Law Firm, P.A. (“Rosen”) as Co-Lead Counsel, and Holifield Janich

& Ferrera, PLLC (“Holifield”) as Liaison Counsel.

         2.    Attached hereto as Exhibit A is a true and correct copy of the PSLRA early notice

disseminated on a national financial wire service announcing the pendency of the first of the

Related Actions to be filed.

         3.    Attached hereto collectively as Exhibit B are true and correct copies of

shareholder certifications executed by the members of the SmileDirectClub Investor Group.

         4.    Attached hereto as Exhibit C is a true and correct copy of the SmileDirectClub

Investor Group’s loss chart.

         5.    Attached hereto as Exhibit D is a true and correct copy of the firm resume of

Pomerantz.

         6.    Attached hereto as Exhibit E is a true and correct copy of the firm resume of

Rosen.

         7.    Attached hereto as Exhibit F is a true and correct copy of the firm resume of

Holifield.




                                               4
   Case 3:19-cv-01040 Document 51-1 Filed 12/02/19 Page 4 of 5 PageID #: 188
       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


New York, New York

Executed: December 2, 2019                   /s/ Jeremy A. Lieberman
                                                     Jeremy A. Lieberman



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and exact copy of the foregoing has been

served electronically upon all parties and/or counsel listed through the Court’s ECF system on

this December 2, 2019.

                                     HOLIFIELD JANICH & FERRERA, PLLC

                                     /s/ Al Holifield
                                     Al Holifield




                                                5
   Case 3:19-cv-01040 Document 51-1 Filed 12/02/19 Page 5 of 5 PageID #: 189
